                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE

         Gulf Oil Marine, Ltd.,                              §
                                                             §
                 Plaintiff,                                  §
                                                             §   CIVIL ACTION NO.:
         vs.                                                 §
                                                             §   IN ADMIRALTY, Rule 9(h)
         Angeles Ltd., et al.,                               §
                                                             §
                 Defendant and Garnishee.                    §

                       WRIT FOR MARITIME ATTACHMENT AND GARNISHMENT

         TO GARNISHEE: MASTER OF THE M/V ANGELESE

         THE PRESIDENT OF THE UNITED STATES OF AMERICA

         THE UNITED STATES MARSHAL FOR THE DISTRICT OF DELAWARE.

         GREETING:

                 WHEREAS, on May 4, 2020, Plaintiff filed a Verified Complaint against Defendant
         Angeles Ltd. for reasons in said complaint mentioned for the sum of at least USD 46,825.80
         (herein, the “Garnishment Amount”) as demanded for the breach of maritime contracts, and
         praying for process of maritime attachment and garnishment against the property of said
         Defendant; and

                 WHEREAS, this process is issued pursuant to such prayer and requires that Garnishee
         shall serve Garnishee’s answer within twenty-one (21) days after service of process upon the
         Garnishee and requires that Defendant shall serve its answer within thirty (30) days after process
         has been executed, whether by attachment of property or service on the Garnishee,

                 NOW, THEREFORE, you are hereby commanded that if the said Defendant cannot be
         found within the District, you attach goods, chattels, credits and effects located and to be found
         in this District belonging to Defendant, including but not limited to the M/V ANGELES
         (“Vessel”) or otherwise in the hands of the Garnishee named, up to the Garnishment Amount and
         as further demanded in the Verified Complaint and how you shall have executed this process,
         make known to this Court with your certificate of execution thereof written.

         /

         /

         /

26464627.1
                                                            WITNESS THE HONORABLE
                                                            Judge of said Court, in said District,
                                                            this _______ day of May, 2020.

                                                            John A. Cerino, CLERK


                                                            BY: _______________________
                                                            Deputy Clerk


         NOTE: This process is issued pursuant to Rule B(1) of the Supplemental Rules for Certain
         Admiralty and Maritime Claims of the Federal Rules of Civil Procedure.




26464627.1

                                                      -2-
